Title: The Marquis de Lafayette to the American Peace Commissioners, 21 November 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John,Franklin, Benjamin,Jay, John


Gentlemen
Paris November the 21st 1782

Since the Early Period When I Had the Happiness to Be Adopted Among the Sons of America, I ever Made it My Point to do that Which I thought Would prove Useful to Her Cause or Agreable to Her Citizens— After We Had Long Stood By ourselves, France did join in our Quarrell, and So Soon as Count d’Estaing’s departure Made My Presence Unnecessary, I Had a Permission to Return to France Where, Among other things, I Endeavoured to Impress this Court With the Propriety to Send a Naval force, and An Auxiliary Army to Serve Under the orders of General Washington— the plan of a Descent in England Lengthened My Negotiation, the Succour Was at Last Sent, and Arrived at a Critical Period— it Prevented Evils, But did not Produce Any Great Immediate Good Untill That Naval Superiority Which Had Been Promised Was Sent to Cooperate With us, and Helped us in the Capture of Lord Cornwallis

This Event Ended the Campaign in Virginia, and the Army I Had Commanded Was of Course Separated— Congress Gave me Leave to Go to France, and to Return at Such time as I should think Proper— I Had it in Command to Make Some Representations at this Court, and the General’s Particular Instructions Were By all Means to Bring a Naval and Land Assistance to Operate in our America
Count de Grasse’s defeat Having Ruined our plans, I Now Was Despairing to fulfill the Intentions of Congress and the orders of My General, When it Was Proposed to me to Serve in the Army Under the direction of Count d’Estaing— this Has Appeared to me the only Way I Had to Serve My Views, I Had the Honor to Consult you About it, and Upon Your Approbation of the Measure, I Consented to Accompagny Count d’Estaing in His Expeditions, Provided it Was in My Capacity, and Even Under the Uniform of an American officer, Who Being for a time Borrowed from the United States, Will obey the first order or take the first Opportunity to Rejoin His Colours
Had I not Been detained By You, Gentlemen, Upon Political Accounts Which You Have Been pleased to Communicate to Congress, I Would Have Long Ago Returned to America— But I Was With You of Opinion, that My Presence Here Might Be Useful, and Since it Appears Matters are not Ripe for a treaty, My first Wish is Now to Return to America With Such force as May Expell the Ennemy from the United States, Serve the Views of Congress, and Assist Your Political Operations— When, or How this May Be Effected I Am Not Yet Able to determine, or I Would not Be at Liberty to Mention, But, However Certain I Have Been of Your Opinion, I think it A Mark of Respect to Congress not to depart Untill I Have Your Official Approbation of the Measure
With the Highest Respect I / Have the Honor to Be, Gentlemen, / Your Obedient Humble / Servant
Lafayette

